NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                  No. 10-2982
                                 _____________

                        UNITED STATES OF AMERICA

                                        v.

                           MANUEL CHIRENO-GIL,
                                       Appellant
                              _____________

                On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      District Court No. 2-09-cr-00801-001
                District Judge: The Honorable Timothy J. Savage
                                 _____________

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              September 14, 2011

          Before: SLOVITER, SMITH, and NYGAARD, Circuit Judges

                           (Filed: September 19, 2011)
                            _____________________

                                   OPINION
                            _____________________

SMITH, Circuit Judge.

      A grand jury returned a one-count indictment against Manuel Chireno-Gil,

charging him with attempted possession with the intent to distribute five kilograms


                                         1
or more of cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1). After the close

of the government’s case in chief, Chireno-Gil moved for a judgment of acquittal

under Federal Rule of Criminal Procedure 29(a). The United States District Court

for the Eastern District of Pennsylvania denied the motion. Thereafter, the jury

found Chireno-Gil guilty as charged. Chireno-Gil renewed his motion under Rule

29(c) to no avail. The District Court sentenced Chireno-Gil to, inter alia, 120

months’ imprisonment.         This timely appeal followed, challenging the District

Court’s denial of the Rule 29 motion.1 We will affirm.

       We “review[] the sufficiency of the evidence in the light most favorable to

the government and must credit all available inferences in favor of the

government.” United States v. Riddick, 156 F.3d 505, 509 (3d Cir. 1998).                  If a

rational juror could have found the elements of the crime beyond a reasonable

doubt, we must sustain the verdict. United States v. Cartwright, 359 F.3d 281, 286

(3d Cir. 2004).

       Chireno-Gil contends that the District Court erred because the government

failed to offer evidence that permits an inference that he knew he was tendering

money in exchange for a controlled substance. The District Court denied the

motion summarily. After consideration of the government’s case-in-chief, we

conclude that there was sufficient evidence for a jury to find beyond a reasonable

1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291.
                                              2
doubt that Chireno-Gil knew that the “50 kilos,” which he was about to receive in

exchange for a backpack full of $35,000 in cash, were controlled substances. We

will affirm.




                                        3